NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 01/05/2021.  In applicant’s amendments claims 1-14, 17-19, 22-25 were cancelled, claims 15-16, 20-21 were amended, and new claims 26-30 were added. Claims 15-16, 20-21, and 26-30 are currently pending and considered below.
Response to Amendment
Claims 15-16, 20-21, and 26-30, as filed on 01/05/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heungsoo Choi (Registration Number 69282) on 1/28/2021.
The application has been amended as follows:
Claim 27: removed “substantially”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 15, the closest prior art JP 2926381 B2 (Hatanaka) fails to teach or render obvious the treadmill in combination with all of the elements and structural and functional relationships as claimed and further including a contact region located at each of the 
The prior art of record teaches a separation region with two opposite ends which are in indirect contact with the base portion through the first reinforcing portion, which is not considered equivalent to applicant’s invention.
Regarding Independent Claim 15, the closest prior art US 20150210348 A1 (Astilean) fails to teach or render obvious the treadmill in combination with all of the elements and structural and functional relationships as claimed and further including wherein the contact region has a width greater than that of the first reinforcing portion.
The prior art of record teaches the contact region having a width equal to that of the first reinforcing portion and modification of the width would require significant modification of the structure of Astileans Slats based on improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784